ON MOTION FOR REHEARING.
GOODE, J.
The evidence in this case shows that plaintiff refused to waive notice of defendant’s intention to vacate the premises and insisted on a written notice being given. This insistence was carried to the extent of refusing to accept the keys; Avhereupon defendant laid the keys doAvn in plaintiff’s office and left them. After such conduct as this, shoAving a firm intention on the part of plaintiff to stand on his legal right to> be notified, it appears erroneous to hold plaintiff waived the requirement of written notice by putting some chicken coops and barrels in the building which were easily removable and, as plaintiff testified, could have been gotten out and the premises turned over to defendant or any other tenant, in a few moments. The chicken coops Avere moved into a vacant house to get them off the sidewalk and there was no connection between the room defendant had occupied and plaintiff’s place of business. A surrender of a term must have the concurrence of both landlord and tenant. It may be express or inferred from certain acts of a landlord. If there is no proof of any express assent by the landlord to accept a surrender, but circumstances go to show an acceptance, they are for the jury unless they are conclusive as to the landlord’s intention. [Jones, Landlord and Tenant, secs. 544, 549.] When the tenant vacates? Avithout the landlord’s consent, it is usually held the latter may relet without working a surrender, though the old tenant Avill be entitled to an abatement from the rent in proportion to what is collected from the new one. [Jones, Landlord and Tenant, sec. 549.] This being the law, why should a landlord bring about a surrender by casual use of the premises? The Avhole matter is one of intention. The law will imply an accept*299anee of a surrender only when the purpose to accept is clear finan acts done inconsistent with a purpose to continue the lease. In this case there Avere no such acts as would raise a legal presumption that plaintiff assented to a surrender, but only such as Avere evidence for the jury on that issue. It would be an injustice, after defendant had willfully abandoned the premises against plaintiff’s protest, to say, as a legal conclusion, that plaintiff, by putting some articles temporarily in the room, elected to release defendant from liability forrent. Palpably there was no such intention, nor can the conclusion be justified by the principles of estoppel, because defendant did not Avant to use the premises and Avas not prejudiced. It would be entitled, on a proper claim to a deduction from the rent of the value to plaintiff of the use of the premises.
For the foregoing reasons I think the motion should be overruled.
Nortom, J., concurs.